By the court:
Slidell, J.
When an account has been stated and a balance ascertained, and the accountin this condition is presented to the debtor, and he acknowledges its correctness, the creditor may recover the balance of account without producing accommodation acceptances, notes, &c., the payment of which forms items of the account. See Greenleaf on Evidence, vol. 2, sec. 127. Allain and Tremoulet v. Lazarus, 14 L. R. 330. Freeman v. Howell, 4th Ann. 197.
In this case, the testimony satisfactorily proves, that the account annexed to the petition, and showing a balance in favor of the plaintiff of $1400 96, was exhibited to, and acknowledged as correct by the defendant’s partner. The district judge does not seem to have had any doubts as to the fact of acknowledgment, but appears to have been of opinion that the plaintiffs ought not to have judgment *170without producing the drafts. &c., that they might be restored or cancelled. In this view we think there was error.
It is therefore decreed, that the judgment of the district court be reversed, and that the plaintiffs, Oakey and Hawkins, recover from the defendant, Samuel Weil, the sum of $1400 96, with interest, as prayed for, from judicial demand, to wit, from the 16th of July, 1851, until paid, and costs in both courts.